Citation Nr: 0606452	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-00 141A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran service on active duty from June 1988 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision of the Department of 
Veterans Affairs Regional Office (RO) in Washington, D.C.  In 
November 2003, a Board hearing was conducted in Washington, 
D.C.  The Board remanded this case for additional development 
in October 2004.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1988 to May 1992.

2.  On January 17, 2006, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


